 

PROMISSORY NOTE

 

US$75,000.00  (Principal Amount) September 21, 2012

 

FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation (“IHC”) and
Innovative Logistics Techniques, Inc. (“Innolog”) (together the “Maker”), and
Ian Reynolds as Guarantor, each jointly and severally promise to pay to the Kay
M. Gumbinner Trust (the “Holder”), at such place as the Holder may later
designate in writing, in lawful money of the United States, the principal sum of
SEVENTY-FIVE THOUSAND US DOLLARS ($75,000.00) (“Principal Amount”) in accordance
with this promissory note (the “Note”) under the terms set forth herein. All of
the obligations directly or indirectly due to Holder hereunder and in connection
with the transactions contemplated hereby, including without limitation
principal, interest, fees, past due fees, settlement amounts, purchase prices,
costs and expenses, are collectively referred to as the “Obligations.”

 

Maker represents, warrants and covenants that the net proceeds of this loan
shall be used solely to pay the payroll, including payroll taxes for the
employees of Maker which are currently due and payable.

 

1.Repayments & Special Terms

 

Principal and interest under this Note is due and payable on the earlier of (a)
1:00 PM EST on the business day following the receipt of the account receivables
described in Section 6 hereof and (b) 2:00 PM EDST October 12, 2012 (“Maturity
Date”). Furthermore, this Note shall be repaid as a first priority (other than
to Atlas Advisors for repayment of its existing note) from any and all amounts
received by Maker from ANY accounts receivable received by any of Maker subject
only to normal operating expenses and regular current operating accounts
payables until this Note is repaid in full. No payments are to be made to any
other notes (other than to Atlas Advisors for repayment of its existing note) or
government agencies prior to the repayment of this Note.

 

Maker shall have the right to prepay at any time and from time to time, in
advance of maturity, all or part of the principal amount of this Note, along
with the interest and Fee and other amounts described hereunder. Each payment
shall be applied first to the principal balance due.

 

TIME IS OF THE ESSENCE on the repayment of this Note. There is no grace period
on the repayment and payment of the amounts due hereunder.

 

2.Interest/Fee/Additional Compensation

 

(a) Maker shall pay to Holder a flat fee (“Fee”) of Four Thousand Five Hundred
Dollars ($4,500.00), due and payable on the Maturity Date, which Fee shall be
deemed earned at the time of the initial funding of the loan. If, and only if,
this Note is repaid in full by wire transfer by 1:00 PM EDST, Monday, October 3,
2012, then the Fee shall be reduced by $500, so the total fee would be $4,000.

 

(b) In addition, Maker shall reimburse Holder three thousand dollars ($3,000.00)
for expenses incurred in connection with this Note and prior notes; which amount
shall be deemed earned and due at the time of the initial funding of the loan
but may be paid on the Maturity Date.

 

- 1 -

 

 

(c) In addition, Maker shall issue to Holder or Holder’s designee 150,000
Warrants, convertible into common stock of Innolog Holdings Corporation, a
Nevada corporation (“IHC”), at an exercise price of $0.01 per share for five
years from the date hereof, with such other terms that are substantially the
same as other similar warrants; provided, however, that if the Company ever
issues or commits to issuing warrants with a cashless exercise feature, these
warrants shall immediately be reissued to Holder or its designee with such
cashless exercise feature and the original issuance date.

 

3.Late Fee and Default Interest

 

As noted above, time is of the essence on the repayment of this Note. If this
Note is not paid in full on or before the Maturity Date, there shall be a late
fee of ten percent (10%) on the total Obligations or ($8,250). There shall
accrue additional Late Fees of 10% of the total outstanding amounts owed
hereunder (principal, plus interest, plus late fees) every ten (10) calendar
days until repaid in full. In addition to the Late Fee(s), after the Maturity
Date, this Note shall accrue interest from the Maturity Date at the rate of
eighteen percent (18%) per annum, compounded daily until paid in full (“Default
Interest”). Such Default Interest shall be on the outstanding principal amount,
the interest due or accrued hereunder and the Late Fee(s).

 

4.Additional Representations, Warranties and Understandings

 

The Board of Directors of Maker and IHC and Dr. Harry Jacobson are aware of and
have approved this Note. They recognize and agree that:

 

i.      The timely repayment of this Loan will be made come hell or high water
as a first priority for the Company.

 

ii.     The proceeds of the Collateral will immediately be used to repay the
Note, plus the Interest/Fees under this Note.

 

iii.    If there is a default under this Note, recovery under the Dr. Reynolds
guaranty including the filing of the Confession of Judgment and pursuit of all
of the Accounts Receivable of the Company will be initiated immediately.

 

iv.     If there is a default under this Note, any other amounts owed by Maker
or its affiliates to Holder or any of its affiliates shall be immediately due
and payable.

 

v.      It is further affirmed and acknowledged that: if confessions of
judgments are filed and recovery actions taken such actions shall be deemed to
be the affirmative action and decision of the Board and the officers of the
Company - i.e, it is not the decision of the Holder, any of its trustees or its
attorney.  It is the conscious decision of the Board and the Officers.

 

5.Events of Default

 

The following shall constitute Events of Default hereunder:

 

(a)          If Maker or Guarantor defaults in the payment of any amount due on
this Note when due (there is no requirement for any notice and there is no right
to cure any failure of payment when due); and

 

- 2 -

 

 

(b)          If Maker uses any accounts receivables or other moneys that come
into the company other than for payment of amounts due to governmental agencies
(e.g., IRS, Department of Labor or other account related to 401k obligations
due), normal operating expenses and regular current accounts payables before all
amounts due under this Note are repaid in full; and

 

(c)          If Maker directly or indirectly redirects any of the Collateral or
proceeds of the Collateral without first paying all of the amounts due
hereunder; and

 

(d)          If Maker or Guarantor shall (i) make a general assignment for the
benefit of creditors, or (ii) apply for or consent to the appointment of a
receiver, trustee or liquidator for itself or all or a substantial part of its
assets, or (iii) be adjudicated a bankrupt or insolvent, or (iv) file a
voluntary petition in bankruptcy or file a petition or an answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether Federal or state) relating to relief of debtors, or admit
(by answer, by default or otherwise) the material allegations of a petition
filed against it in any bankruptcy, reorganization, insolvency or other
proceeding (whether Federal or state) relating to relief of debtors, or (v)
suffer or permit to continue unstayed and in effect for sixty (60) consecutive
days any judgment, decree or order entered by a court of competent jurisdiction,
that approves an involuntary petition seeking reorganization of Maker, or
appoints, pursuant to such a petition, a receiver, trustee or liquidator for it
or all or a substantial part of its assets; and

 

(e)          If any confession of judgment is filed or threatened to be filed
against IHC, Innolog or Guarantor; and

 

(f)          If any lien or levy is imposed on IHC, Innolog or Guarantor; and

 

(g)          If any representation or warranty of Maker is untrue or any
covenant of Maker is breached.

 

6. Remedies

 

(a)          Upon the occurrence of an Event of Default, Holder may, in Holder's
sole and absolute discretion and without notice or demand to Maker or to
Guarantor, accelerate the due date of any amounts owed hereunder and declare the
entire amount of principal and interest thereon remaining outstanding hereunder
immediately due and payable, whereupon, the same shall forthwith become and be
due and payable without any presentment, demand or notice of any kind, all of
which are expressly waived by Maker and Guarantor.

 

(b)          If an Event of Default shall occur, the Maker and Guarantor shall
jointly and severally immediately pay the Holder, on demand by the Holder, all
costs and expenses incurred by the Holder in connection with the collection and
enforcement of this Note, including attorneys' fees, accountants and tax
advisor’s fees and the amounts described above.

 

(c)          Maker and Guarantor understand, acknowledge and agree, that upon an
Event of Default, Holder shall immediately file the confession of Judgments
against each of IHC, Innolog and Guarantor under this Note, the Guaranty, the
Forbearance Agreement and the Forbearance Guaranty.

 

(d)          Holder may immediately file and send to the appropriate authorities
the Letter from Maker and any other documents or instruments directing that all
payments under the two Navy Contracts listed below be sent directly to the
account designated by Holder until such time as Holder states in writing that
all of the Obligations and all amounts owed hereunder are paid in full. Maker
shall immediately (within 2 business days) execute and deliver to Holder such
letters and documents requested by Holder to effectuate the above.

 

- 3 -

 

 

7.Security

 

Maker hereby grants to Holder a security interest in the following accounts
receivable of Maker or Innolog as listed below:

 

1.            N0017311F0438 NRL-EWS Contract Name: Navy; (September Billing
Amount approximately $70,000), and if this Note is not repaid in full with such
proceeds any and all future billings thereunder, referred to by Maker as the
“Little Navy” A/R, and

 

2.            N0017-08-C-20423 3018 ODCSLOG Contract Name: Navy; (September
Billing Amount submitted on or about July 1, 2012, for approximately $200,000),
and if this Note is not repaid in full with such proceeds any and all future
billings thereunder, referred to by Maker as the “Big Navy” A/R, and

 

3. DFAS-IN/BVD/IN, Prime # W91WAW-09-C-0173 Contract Name: ODCSLOG; Account
Number 5030-116 referred to by Maker as the “Army Receivable” (September
billing); and

 

4.           Any “milestone” payments in connection with any of the
above-referenced contracts.

 

each, as may be more fully described in an Attachment A if any, and the proceeds
therefrom from time to time (the “Collateral”). If for any reason such
Collateral is compromised or becomes unavailable to Holder, then future accounts
receivable under such above-referenced contracts shall immediately and
automatically be assigned to Holder and such additional accounts receivable
shall be deemed part of the Collateral.

 

Maker shall execute and immediately deliver (a) such documents and instruments
as Holder may request from time to time to secure, evidence and perfect Holder's
security interest and priority in the Collateral; and (b) such documents and
instruments as Holder may request from time to time to mandate that the US Navy
direct and make any and all future payments to the Holder at such account as
designated by Holder, until such time as this Note, all of the Obligations
hereunder, and all other payment obligations herein are paid in full; and (c)
such powers of attorney as may be requested by Holder in order for Holder to act
upon and receive direct payment of the Collateral from the US Navy or any
governmental agency related thereto.

 

In addition, this Note and the Obligations, including the full and prompt
payment of and the performance of this Note and the commitments hereunder and a
backstop of any clawback, preference or alleged preference of the payments made
hereunder to Holder by any court, trustee or governmental body of any kind are
directly, unconditionally and irrevocably guaranteed by Dr. Ian Reynolds, an
individual (“Guarantor”) pursuant to a Guaranty and Indemnity Agreement with
Guarantor of even date herewith (the “Guaranty”). In addition to the Guaranty,
all of the Obligations are secured by the accounts receivable of Maker;
provided, however that the holder may not file any instruments perfecting such
security interest until after the Maturity Date. Upon request by the Holder,
Maker shall immediately execute and deliver such security interests, UCC-I and
other filing statements or other documents or interests requested by Holder in
order to perfect the above-referenced security interests and the direct payment
of existing or future accounts receivables to Holder.

 

- 4 -

 

 

8.Priority of Repayment.

 

This Note shall be repaid by Maker prior to the repayment of any other debt of
Maker other than normal operating expenses.

 

9.Miscellaneous

 

(a)          This Note shall be deemed to be made and entered into under the
laws of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. Maker and
Guarantor (i) hereby irrevocably submit to the exclusive jurisdiction of the
United States District Court sitting in the Northern District of Virginia and
the courts of the Commonwealth of Virginia located in Fairfax County for the
purposes of any suit, action or proceeding arising out of or relating to this
Note and (ii) hereby waive, and agree not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper.

 

(b)          This Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Holder and Holder's successors and
assigns; and each reference herein to Maker or to Holder shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns. This Note shall be binding upon Guarantor and Guarantor's heirs,
successors and assigns and shall inure to the benefit of Holder and Holder's
successors and assigns; and each reference herein to Guarantor, except where the
context shall otherwise require, be deemed to include its heirs, successors and
assigns. Notwithstanding the foregoing, neither Maker nor Guarantor shall have
any right to assign his obligations hereunder without Holder's prior written
consent.

 

(c)          Any failure by Holder to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise the same or any other
right or remedy at any subsequent time, and no single or partial exercise of any
right or remedy shall preclude other or further exercise of the same or any
other right or remedy.

 

(d)          Maker and Guarantor, and all others that may become liable for all
or any part of the obligations evidenced by this Note, hereby waive presentment,
demand, notice of nonpayment, protest and all other demands’ and notices in
connection with the delivery, acceptance, performance and enforcement of this
Note, and do hereby consent to any number of renewals of extensions of the time
or payment hereof and agree that any such renewals or extensions may be made
without notice to any such persons and without affecting their liability herein
and do further consent to the release of any person liable hereon, all without
affecting the liability of the other persons, firms or Maker or Guarantor liable
for the payment of this Note, AND DO HEREBY WAIVE TRIAL BY JURY.

 

(i) No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.

 

(ii) THE MAKER AND GUARANTOR ACKNOWLEDGE THAT THE TRANSACTION OF WHICH THIS NOTE
IS A PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE
LAW, HEREBY WAIVE ITS RESPECIVE RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO
USE.

 

- 5 -

 

 

(e)          The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Holder’s right to pursue actual damages for any failure by the
Maker or Guarantor to comply with the terms of this Note. Amounts set forth or
provided for herein with respect to payments, the warrants and the like (and the
computation thereof) shall be the amounts to be received by the Holder thereof
and shall not, except as expressly provided herein, be subject to any other
obligation of the Maker or Guarantor (or the performance thereof). The Maker and
the Guarantor acknowl-edge that a breach by it of its obligations hereunder will
cause irreparable and material harm to the Holder and that the remedy at law for
any such breach may be inadequate. Therefore the Maker and Guarantor each agree
that, in the event of any such breach or threatened breach, the Holder shall be
entitled, in addition to all other available rights and remedies, at law or in
equity, to seek and obtain such equitable relief, including but not limited to
an injunction restraining any such breach or threatened breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(f)          Maker and Guarantor shall pay all costs and expenses associated
with this Note, the loan and the transactions contemplated hereby and hereunder.

 

(g)          Maker and Guarantor agree to pay immediately upon request and
without any need of any approvals or determinations of any kind all costs and
expenses of enforcement of this Note, including, without limitation, attorneys’
fees and expenses.

 

(h)          Maker and Guarantor shall immediately upon request execute and
deliver such other documents, agreements and instruments as requested by Holder
to carry out the intent of this Note and related documents and to protect and
perfect Holder’s interests in any collateral or otherwise.

 

(i)          None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Holder.

 

(j)          Maker acknowledges the position of Fred Gumbinner as a trustee and
beneficiary of Holder and as the son of Robert Gumbinner, the primary trustee
and beneficiary of Maker, and as a consultant and legal counsel for Maker. Maker
also acknowledges that Maker has repeatedly requested the assistance and
involvement of Fred Gumbinner in procuring loans from Holder and in negotiating
and drafting promissory notes, forbearance agreements and other documents
related thereto. Maker acknowledges that Fred Gumbinner’s role, business
representation and legal representation in this transaction is for and on behalf
of Holder and specifically now and forever with full and complete knowledge,
corporate authority and consent, waives any conflict of interest by or potential
conflict of interest of Fred Gumbinner and hereby indemnifies and holds him
harmless against any losses, claims or other actions of any kind.

 

(j)          Maker and Guarantor understand, acknowledge and agree that the
occurrence of an Event of Default hereunder shall cause acceleration of not only
this Note and the Obligations hereunder, but also acceleration of ANY OTHER
OBLIGATIONS OWED TO PAYEE; AND THAT THERE ARE SIGNIFICANT LATE FEES HEREUNDER.

 

- 6 -

 

 

CONFESSED JUDGMENT

 

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR OR GUARANTOR AND ALLOWS THE
HOLDER TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

Maker, Innolog Holdings Corporation and Innovative Logistics Techniques, Inc.,
and Guarantor, jointly and severally (all three collectively hereinafter
referred to as “Debtor”), promise to pay to the order of Holder the sum of ONE
HUNDRED TEN THOUSAND DOLLARS AND ZERO CENTS ($110,000.00), plus any additional
Late Fee(s), plus interest on the entire outstanding Obligations at 18% per
annum, compounded daily, from the Maturity Date until paid, including and after
the recording of this confession of judgment, plus all costs of collection,
including all attorneys’ fees, and accounting fees less credit for any payments
made.

 

Debtor hereby appoints the following persons, or any one of them, as the
undersigned’s attorney-in-fact for the purpose of confessing judgment in favor
of KAY M. GUMBINNER TRUST and Robert Gumbinner and Fred Gumbinner, trustees
under a trust agreement dated January 9, 2008 (known as the Kay M. Gumbinner
Trust), to wit:

 

Richard A. Golden, of 10627 Jones Street, #101B, Fairfax, Virginia 22030

Randall Borden, of 10627 Jones Street, #201A, Fairfax, Virginia 22030.

 

The undersigned’s said attorneys in fact are explicitly authorized, whether a
suit, motion or action be pending for the indebtedness or not, to confess
judgment in favor of the KAY M. GUMBINNER TRUST and Robert Gumbinner and Fred
Gumbinner, trustees under a trust agreement dated January 9, 2008 (known as the
Kay M. Gumbinner Trust), in the amount of $110,000.00, plus all costs and
expenses of collection (including attorneys’ fees), plus additional late fees,
plus interest from the date of judgment so confessed at the rate of 18% per
annum, compounded daily, or such lesser amount of principal plus interest as the
creditor may be willing to accept.

 

Such confession of judgment may be made in the clerk’s office of the circuit
court in the Commonwealth of Virginia, located at Fairfax, Virginia.

 

Furthermore, Maker and Guarantor, jointly and severally acknowledge the Holders
right to pursue the guarantee, the Collateral, the security and the accounts
receivable securing this debt and the Confessed Judgment. Debtor hereby
expressly waives the benefit of any homestead exemption as to this debt and
waives demand, protest, notice of presentment, notice of protest, and notice of
non-payment and dishonor of this note.Debtor agrees this confessed judgment note
is provided not in payment of, but as additional security for and evidence of
obligations due to the Holder under the Note.

 

[Signature Page on Following Page]

 

- 7 -

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, each
represent and warrant that he is duly authorized and empowered to enter into
this agreement and Maker has caused this Note to be executed as of the day and
year first above written by its duly authorized and empowered officer(s) or
representative(s).

 

  MAKER       Innolog Holdings Corporation       By:       William P. Danielczyk
    Executive Chairman, Chairman     & Authorized Representative      
Innovative Logistics Techniques, Inc.       By:       Richard Stewart    
President     & Authorized Representative

 

WITNESSED               Name:         THIS NOTE IS ENDORSED BY GUARANTOR AS IF  
GUARANTOR WAS THE MAKER HEROF       Dr. Ian Reynolds  

 

- 8 -

 

